DETAILED ACTION
RE: Kearney et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	New claims 15-22 have been added. Claims 1, 3-4, 8-11 and 15-22 are pending. Claims 2, 5-7 and 12-14 are canceled. Claims 1 and 4 are amended.
4.	Claims 1, 3-4, 8-11 and 15-22 are under examination.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos.15/051,153, 13/775,494, 13/724,823, 61/578,712, 61/589,920, 61/676,859, and 61/725,153 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Independent claim 1 has been amended to recite the following formula:

    PNG
    media_image1.png
    318
    688
    media_image1.png
    Greyscale

Application Nos.15/051,153, 13/775,494, 13/724,823, 61/578,712, 61/589,920, 61/676,859, and 61/725,153 do not disclose such a formula. As such, the claims are not entitled to the benefit of earlier filing date of any of the prior-filed applications. The effective filing date of the claims is the instant filing date (i.e. 10/18/2017).

Objections Withdrawn
6.	The objection to claim 1 because of informalities is withdrawn in view of applicant’s amendment to the specification.

Rejections Withdrawn
7.	The rejection of claims 1, 3-6, 8-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of application’s amendment to the claims.
8.	The rejection of claims 1, 3-6, 8-11 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, 24 and 26-32 of copending application No. 15/587,767 is withdrawn in view of application’s submission of a terminal disclaimer.
9.	The rejection of claims 1, 3-6, 8-11 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-21 of copending application No. 15/680,656 is withdrawn in view of application’s submission of a terminal disclaimer.
10.	The rejection of claims 1, 3-6, 8-11 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10 and 12-39 of copending application No. 15/456,830, in view of Guyre et al. (US 2001/0041177A1, pub. date: 11/15/2001), Yu et al. (US 2011/0021750A1, pub. date: 1/27/2011, earliest effective filing date: 7/22/2009), and Borlak et al. (US 2009/0221444A1, pub. date: 9/3/2009) is withdrawn as the copending application 15/456,830 is abandoned. 

Rejections Maintained
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1, 3-4, 8-11 and new claims 15-22 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature, a natural phenomenon without significantly more. 
	The response states that -5-Application No.: 15/786924claim 1 as amended no longer -6-FHBOSTON5211237.2Application No.: 15/786924Atty Docket: BDR-00504recites the correlation between the expression levels of LG3BP and C163A proteins and lung cancer. Thus, claim 1 as amended no longer recites a law of nature. Even if claim 1 recites a step of calculating a score with a mathematical algorithm as the Examiner alleges, it clearly recites additional elements that integrate the mathematical algorithm into a practical application. Specifically, claim 1 as amended recites the steps of (a) contacting a blood sample obtained from the subject with a synthetically-labeled LG3BP antibody and a synthetically-labeled C163A antibody; (b) performing an immunoassay to measure expression levels of LG3BP and C163A proteins present in the sample. The contacting and assaying in steps (a) and (b) in claim 1 cannot be conducted purely mentally, and it meaningfully limits the use of the mathematical algorithm in step (c) to a practical application of calculating a lung cancer score in a subject having a pulmonary nodule. Thus, Applicant respectfully submits that claim 1 as a whole integrates the recited mathematical algorithm into a practical application, and therefore is eligible because it also satisfies prong two of the revised Step 2A. Because the steps in claim 1 does not 
After identifying the judicial exception in the rejection, identify any additional elements (features limitations steps) recited in the claim beyond the judicial exception and explain why they do not add significantly more to the exception. The explanation should address the additional elements both individually and as a combination when determining whether the claim as whole recites eligible subject matter. It is important to remember that a new combination of steps in a process may be patent eligible even though all the steps of the combination were individually well known and in common use before the combination was made (Diehr). Thus, it is particularly critical to address the combination of additional -7-FHBOSTON5211237.2Application No.: 15/786924Atty Docket: BDR-00504elements, because while individually-viewed elements may not appear to add significantly more, those additional elements when viewed in combination may amount to significantly more than the exception by meaningfully limiting the judicial exception. 

Notably, all the steps of the method of claim 1 are not contemplated in the art of record. Applicant further submits that the ordered combination of elements corresponding to the steps in the instant claims "transform the nature of the claim" into a patent-eligible application and that the combination of elements is "sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.  The method of claim 1 requires expression levels of LG3BP and C163A proteins by a specific technique, an immunoassay with a synthetically-labeled LG3BP antibody 
In view of the foregoing, Applicant submits that the pending claims, when viewed as a whole, recite significantly more than a judicial exception itself, and as such, are patent eligible. 
Applicant’s arguments have been carefully considered but are not persuasive. As indicated in the previous office action, the claims meet step 1 as the instant claims are drawn to a process. The claims also meet prong one of step 2A because the claims recite an abstract idea, i.e. the formula in step (c) (which falls within the group of mathematical concepts which include mathematical formulas). The step of calculating is also a mental step. New claims 15-22 further recite the following law of nature or natural phenomenon: a correlation between the expression levels of proteins LG3BP and C163A and lung cancer. The claims do not meet prong two of step 2A because the combination of additional elements fails to integrate the judicial exception into practical application. The additional elements (beyond the judicial exceptions) are (a) measuring the expression level of LG3BP and C163A proteins in a blood sample of a subject using a synthetically-labeled LG3BP antibody and a synthetically-labeled C163A antibody. These elements do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. According to 2019 PEG, limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In the instant case, the additional elements are insignificant extra-solution activity. Data gathering steps required to use the correlation do not add a meaningful limitation to the judicial exception, as they are insignificant extra-solution activity. The claims fail to apply or use a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition. The claims also do not effect a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c). 
The claims also fail to meet step 2B because the additional elements were well known and conventional in the art. As discussed above, the effective filing date for the instant claims is 10/18/2017. Guyre et al. (US 2001/0041177A1, pub. date: 11/15/2001) teaches detecting the level of CD163 (also known as C163A) in serum or plasma by 
Regarding new claims 21-22, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for lung cancer. Performing a treatment protocol is a general instruction to use the judicial exception.
Therefore, the additional steps/elements do not add significantly more to the judicial exception. Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 U.S.C 101.

     Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1, 3-4, 8-11 and new claims 15-22 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This is a new matter rejection.
The response states that the limitation "a synthetically-labeled LG3BP antibody and a synthetically labeled Cl 63A antibody" is supported by the specification originally filed. For example, paragraph [0467] of the published US application, US20180067119, describes the process of measuring expression levels of LG3BP and C163A proteins present in plasma samples using ELISA. Specifically, it states that "[f]ollowing the incubation the plate contents were discarded and 100 L of the biotinylated detection antibody was added to each well on the ELISA plate and incubated for 60 minutes at 370 C." (Emphasis added.) Therefore, the specification fully supports using a synthetically-labeled LG3BP antibody and a synthetically labeled C163A antibody to detect expression levels of LG3BP and C163A proteins in blood samples as recited in present claims. 
Applicant’s arguments have been carefully considered but are not persuasive. Paragraph [0467] of the published US application, US20180067119 discloses 

New Grounds of Objection and Rejection
Claim Objections
15.	Claim 1 is objected to for reciting “(otherwise 0)" (three occurrences).  The reference characters within parentheses should correspond to the element before the parentheses. If not, the parentheses should be removed. 
	Claim 1 is further objected to for ending with “and” without a period.
16.	Claim 15 is objected to for reciting “in step (b)(c)”. The score is only mentioned in step (c) of claim 1.

Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reversal score".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

20.	Claims 1, 3-4, 8-11 and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kearney et al. (US 10,802,027B2, date of patent: 10/13/2020, effectively filed date at least 12/6/2016), in view of Guyre et al. (US 2001/0041177A1, pub. date: 11/15/2001) and Lacovazzi et al. (Immunopharmacology and Immunotoxicology, 2008, 30:687-700).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 et seq.
Kearney et al. discloses a method of determining the likelihood that a pulmonary nodule in a subject is not lung cancer, comprising: detecting the levels of C163A and LG3BP proteins in a blood sample obtained from a subject having a pulmonary nodule and calculating a probability of lung cancer score based on the detected protein levels, ruling out lung cancer for the subject if the score is lower than a pre-determined score, 

    PNG
    media_image2.png
    278
    711
    media_image2.png
    Greyscale


Kearney et al. does not teach using a synthetically labeled anti-LG3BP antibody and a synthetically labeled anti-C163A antibody in ELISA.
Guyre et al. teaches detecting the level of CD163 (also known as C163A) in serum or plasma by ELISA using a CD163 capture antibody and a biotinylated CD163 detection antibody (a synthetically labeled C163A antibody) ([0028], [0031], [0043] and claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Kearney to use a synthetically labeled anti-LG3BP antibody and a synthetically labeled anti-C163A antibody in the ELISA assay for detecting LG3BP and C163A in view of Guyre and Lacovazzi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Kearney teaches detecting LG3BP and C163A by ELISA, Guyre et al. teaches detecting the level of CD163 (also known as C163A) in serum or plasma by ELISA using a biotinylated CD163 detection antibody (a synthetically labeled C163A antibody), and Lacovazzi et al. teaches detecting serum Mac-2BP (LG3BP) by ELISA using a labeled anti-Mac-2BP antibody.  

Conclusion
21.	No claims are allowed.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643